Case: 2:18-cv-00712-MHW-EPD Doc #: 31 Filed: 10/31/19 Page: 1 of 2 PAGEID #: 117


                                       United States District Court
                                        Southern District of Ohio



                                      Related Case Memorandum
                                                Civil Cases

                   Judge Smith,Judge Watson, Chief Magistrate Judge Deaversand
   TO:             Magistrate Judge Vascura

   FROM:           Michelle Rahwan                , Deputy Clerk

   DATE:           10/21/2019

   SUBJECT:       Case Caption:    Beaudin et al v. The Ohio State University

   CASE:           Case Number:    2:19-cv-4634

   DISTRICT JUDGE:                 Judge Smith/Magistrate Judge Vascura

                                   File Date:     10/18/201?



   This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
   the following alleged related case(s):

   Related Case(s):

   CaseCaption:         Garrett et al. v. The Ohio State University

   Case Number:         2;18-cv-0692                           DistrictJudge:      Watson

   File Date:           07/16/2018                             Magistrate Judge:   Deavers


                        2:18-cv-712, -736,2:19-cv-
                        1911,-2237,-2429,-2462,-
                        3165, -4397,-4433,4441 and
   Related Case(s):     2;19-mc-00038

   Case Caption:

   Case Number:                                                District Judge:     Watson

   File Date:                                                  Magistrate Judge:   Deavers
Case: 2:18-cv-00712-MHW-EPD Doc #: 31 Filed: 10/31/19 Page: 2 of 2 PAGEID #: 118

    Memo Re: Related Civil Cases
    Page 2



   The District Judges having conferred, we respond to Case Administrator            Michelle Rahwan
   as follows:



   Judges' Response:

               •       We agree that the cases are not related and that the subject case should remain
                       with the Judge towhom it is assigned.

             ^         We agree that the cases are related and that the subject case should be
                       transferred to the docket ofJudge (a
              •        We a^ee that although the cases are related, the subject case nevertheless should
                       remain with theJudge to whom it was assigned.

              •        We are unable to agree and will accept any decision made by the ChiefJudge.
              D        Iam the Judge on both/all ofthe listed cases and have determined that the cases
                       are not related.


              n        I am the Judge on both/all ofthe listed cases and have determined that the cases
                       are related andthey shall both/all remain onmy docket.

              D        Other Direction ofJudge:



                                                                      v»-
                                                    United/States ^tric^t Judge'

                                                                              A
                                                            States DistrictJudge



                                                    United States District Judge




  Cc: Courtroom Deputies


  Jlevlsed 7/I9/20I2
